Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-15, in the reply filed on 11/10/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 21 requires the housing “to at pass over the composite material discharged from the head” and “a source 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 11 and 21 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lewicki et al. (US 2017/0015061).
	Claims 1 and 21: Lewicki et al. discloses a system including a head ( 110, Fig 1) configured to discharge a continuous reinforcement that is at least partially coated with a matrix ("in a thermoset polymer matrix," (¶ 37); nozzle 108 is capable of discharging a continuous reinforcement, see Fig 1 ); a housing (124, Fig 4) trailing from the head and configured to at least partially enclose the continuous reinforcement after discharge (see 124 trailing from head 110, 124 is capable of covering the top of the continuous reinforcement after discharge, see Fig 4 ); a heat source ("heat," (¶ 43); 125, see Fig 4) disposed at least partially inside the housing (heat 125 comes out of 124, see Fig 4); and a support configured to move the head during discharge (while not shown or described, there must inherently be 
	Claim 7: Lewicki et al. discloses a controller (112) in communication with the source and support (¶ 37).
	Claim 8: Lewicki et al. discloses an arm extending radially from the head to the housing (fig. 4).
	Claim 11: Lewicki et al. discloses the housing enclosing the reinforcement on at least three sides (fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lewicki et al. (US 2017/0015061), as applied to claim 1 above.
Claims 2 and 22: Lewicki et al. discloses a UV light cure enhancer located within the housing. However, there is no invention in shifting the position of a structure to a different position if the operation of the device would not thereby be modified.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claims 4-6: Lewicki et al. is silent as to the claim recitations regarding the material worked upon. However, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Claims 9-10, 12-15 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lewicki et al. (US 2017/0015061), as applied to claims 1 and 21 above, in view of Vidavsky et al. (US 2017/0306171).
Lewicki et al. discloses a system including a head ( 110, Fig 1) configured to discharge a continuous reinforcement that is at least partially coated with a matrix ("in a thermoset polymer matrix," (¶ 37); nozzle 108 is capable of discharging a continuous reinforcement, see Fig 1 ); a housing (124, Fig 4) trailing from the head and configured to at least partially enclose the continuous reinforcement after discharge (see 124 trailing from head 110, 124 is capable of covering the top of the continuous reinforcement after discharge, see Fig 4 ); a heat source ("heat," (¶ 43); 125, see Fig 4) disposed at least partially inside the housing (heat 125 comes out of 124, see Fig 4); and a support configured to move the head during discharge (while not shown or described, there must inherently be a support moving the print head as is does not float in mid-air; see ¶ 37 describing computer controller movement of head). Lewicki et al. discloses a UV light cure enhancer located within the housing. However, there is no invention in shifting the position of a structure to a different position if the operation of the device would not thereby be modified.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Lewicki et al. is silent as to the heating being an infrared lamp. However, Vidavsky et al. discloses a system for additively manufacturing including an infrared heating lamp (¶ 151). As taught by Vidavsky et al., infrared radiation effectively dries the material after exiting the printing head (¶ 150). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included an infrared lamp as the heating source in Lewicki et al. in order to effectively dry the material, as taught by Vidavsky et al.
Lewicki et al. is silent as to the claim recitations regarding the material worked upon. However, inclusion of the material or article worked upon by a structure being claimed In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517.  The examiner can normally be reached on 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY W THROWER/Primary Examiner, Art Unit 1742